Title: Gérard to the American Commissioners, 30 January 1778
From: Gérard, Conrad-Alexandre
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs
A Versailles le 30 Janvier 1778.
J’ai recu avec la lettre dont vous m’avés honoré, la traduction que vous avès bien voulu me faire remettre. Je rendrai compte du contenu de votre lettre et je travaillerai sans delai à l’examen de la traduction. J’ai l’honneur d’etre avec une consideration respectueuse Messieurs Votre très humble et très obeissant serviteur
Gerard
 
Addressed: A Messieurs / Messieurs franklin, deane / et Lée / A Passi
